In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 16-3118
MERYL SQUIRES-CANNON,
                                                  Plaintiff-Appellant,

                                 v.

DENNIS WHITE, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 15 CV 6876 — Virginia M. Kendall, Judge.
                     ____________________

        ARGUED JUNE 1, 2017 — DECIDED JULY 19, 2017
                     ____________________

   Before POSNER, EASTERBROOK, and HAMILTON, Circuit
Judges.
    POSNER, Circuit Judge. The plaintiff and her husband used
to own and live on a 400-acre estate and horse farm in Bar-
rington Hills, Illinois (a wealthy suburb of Chicago in Cook
County, Illinois). They leased the horse farm, which they
called “Horizon Farms,” to a company they owned called
Royalty Farms, LLC, which managed the farm’s operations,
including the care of the horses, which at one point reached
2                                                  No. 16-3118


50 in number. But there was a mortgage on the couple’s
property, and it was foreclosed in 2013. The Forest Preserve
District of Cook County—a county commission that owns
more than 69,000 forested acres in the county—bought the
property at the foreclosure sale. Royalty Farms, LLC, was
not a party to the foreclosure proceeding, but nevertheless
the Circuit Court of Cook County issued an order (called a
Dispossession Order), the validity of which has not been
challenged, directing the plaintiff and her husband to vacate
the property.
    The Forest Preserve District is not interested in feeding or
breeding or otherwise operating a horse farm on the proper-
ty that it obtained in the foreclosure; and, unsurprisingly
therefore, it requested that the plaintiff and her husband
move the horses off the property. But taking the allegations
in the plaintiff’s complaint to be true, for a time the Forest
Preserve District tolerated the continued presence of several
horses (after the foreclosure sale, the number of horses on
the property dropped from 50 to 7). The plaintiff continued
visiting the property daily to feed or otherwise tend to the
remaining horses, although the Dispossession Order had set
a deadline of November 18, 2013, for the couple to vacate the
property; nine months later the plaintiff was continuing her
daily visits.
    She entered the property once again on the morning of
August 13, 2014. This time, however, she was arrested and
prosecuted in state court by the Cook County sheriff for
criminal trespass—but she was acquitted in a bench trial be-
cause the judge could not conclusively determine that she’d
ever been told not to enter the property. In fact she had been
told, in an email by the Forest Preserve District’s lawyer that
No. 16-3118                                                   3


she had received and read the night before her arrest, that
any entry by her into the property would be a trespass and
that “continued trespassing [would] be addressed by the po-
lice.”
    A year later she brought this federal suit, naming as de-
fendants the Forest Preserve District, its general counsel, its
outside lawyer and his law firm (he was not an employee of
the District but rather a member of a law firm—Holland &
Knight), fifteen unnamed members of either the staff or
board of the Forest Preserve District, and the three Forest
Preserve District police officers who had arrested her. The
suit accused the defendants of false arrest and malicious
prosecution. The accusation had and has no merit, and the
district court was therefore right to dismiss the suit. And
though she’d been acquitted in the state prosecution, there
was probable cause to arrest her for criminal trespass, which
under Illinois law is trespass plus knowledge that the owner
of the property trespassed upon has not authorized the tres-
pass, 720 ILCS 5/21-3(a)(1)–(3)—conditions clearly fulfilled
in this case. As a criminal trespasser she was of course liable
to be arrested, and couldn’t plead ignorance of the trespass
since, as noted, she had received a warning—and defied it.
    The plaintiff argues that we know that the Forest Pre-
serve District notified her that she was not permitted to enter
the property only because of documents attached to the de-
fendants’ motion to dismiss her complaint: those documents
were a copy of the email warning sent the day before the ar-
rest and a copy of the plaintiff’s affidavit, submitted in state
court, acknowledging that she was aware of that email. It’s
true that, if matters outside the pleadings are presented to a
court on a Rule 12(b)(6) motion, the court normally must
4                                                 No. 16-3118


treat the motion as one for summary judgment and give all
parties a reasonable opportunity for discovery. Fed. R. Civ.
P. 12(d). But the plaintiff does not dispute the veracity of
these documents; indeed, in the district court she withdrew
a contention, made in one of her briefs, that she had not re-
ceived notice that she was prohibited from entering the
property. So she was not deprived of “the opportunity to
conduct discovery and to present contrary evidence on a
point of genuinely disputed fact.” Williamson v. Curran, 714
F.3d 432, 442 (7th Cir. 2013).
    She claims to have been arrested without probable cause
because she entered the Forest Preserve land as an employee
of Royalty Farms, LLC, rather than in propria persona. But
neither her status as an employee of Royalty Farms, nor
Royalty Farms’ rights if any (probably none) in what was
now Forest Preserve land, is relevant to whether there was
probable cause for her arrest, since the order approving the
foreclosure sale stated that the Forest Preserve District “is
entitled to and shall have possession of the mortgaged real
estate … no sooner than 30 days from the entry of this Order
[entered May 5, 2014], without further Order of Court”—and
the Forest Preserve District, in notifying her that she was
unwelcome on its property, clearly forbade her to return for
any reason, in any capacity: “The Cannons cannot enter the
property any more, and have no reason to do so.” The Forest
Preserve and its police did not have to rule out the remote
possibility that Royalty Farms had a property right, unmen-
tioned in the order approving the foreclosure sale, that
would entitle its agents to enter the property over the Forest
Preserve’s objection. Cf. Hurem v. Tavares, 793 F.3d 742, 745–
46 (7th Cir. 2015).
No. 16-3118                                                    5


    What is true is that an alternative to the arrest would
have been for the police, upon accosting her on what was
now Forest Preserve land, to have told her she was trespass-
ing and that they would escort her from the property and
that if she refused they would arrest her. She might have re-
fused and therefore have been arrested, for remember that
she’d defied the arrest warning that she had received the
night before, but her complaint suggests that she might have
been willing to leave the property. In any event the fact that
the police had an alternative did not make the arrest unlaw-
ful, for they had an unquestionable right to arrest her be-
cause they had probable cause to believe her a criminal tres-
passer. And remember that although she was prosecuted for
the criminal trespass, she was acquitted. She violated the
law, but was not punished for the violation, and so has little
to complain about.
   The judgment of the district court dismissing her suit is
                                                   AFFIRMED.